DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “10” and “40” has been used to designate both the cap and the receptacle. In all Figures, except for 21A-B, the reference character “10” has been used to designate the receptacle and the reference character “40” has been used to designate the cap. However in Figures 21A-B “10” has been used to designate the cap and “40” has been used to designate the receptacle.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the “internal annular cap member” and “annular channel” have been assigned the reference character 56 (see [0037] and [0046] of specification), the “interior surface of the side wall” or “interior surface of side wall” has been assigned the reference characters 45 and 54 (see [0037] – [0038] of specification), “alignment members” and attachment members” have been assigned reference character 22 (see [0038] – [0039] of . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the attachment openings" and "the attachment opening" in lines 1 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the attachment openings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the attachment openings" and "the attachment opening" in lines 1 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.




Allowable Subject Matter
Claims 1-4, 7-13 and 15-21 are allowed. 
Claims 4, 5, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2006/0115385 to Jon Meyer et al. (herein Meyer) and United States Patent 5,928,935 to Reuss, Jr. et al. (herein Reuss). 
Meyer teaches a specimen collection and transport system (10) comprising a container (12) having an open end (16), a closed end (22) opposite the open end (16), and sidewall (20) connecting the container open end (16) to the container closed end (22), wherein the sidewall (20) terminates in a circumferential edge at the container open end (16); external screw threads (28) extending from the container side wall (20) proximate the container open end (16); a closure (14) attachable to the container (12) to seal off and define interior reservoir (24)  within the container (12), the closure (14) having an open end, a closed end (32) and sidewall (38) connecting the open end and the closed end (32) and defining an open space; an annular channel defined by an interior surface of the closure side wall (38) on a first side and an interior sidewall (104) of filter (100) on a second side opposite the first side; and a sample collection member (18) attached to the closure (14) and extending beyond the open end of the closure (14) (see Figs. 1-2; [0028 – 0030] and [0043]). 
Reuss teaches a biological specimen container assembly (10) comprising a vial body portion (12) having an opened first end (24), a viewable closed second end (26) opposite the opened first end (24), and sidewall connecting the opened first end (24) and closed second end (26), wherein the sidewall terminates in a circumferential edge at the opened first end (24); at least one axillary extending side tabs (56) extending from stopper (18) sidewall; a cap (20) attachable to the vial body portion (12) to seal 
Regarding independent claim 1: Meyer nor Reuss, independently or in combination, teach nor fairly suggest “at least one alignment member extending from the receptacle sidewall proximate the receptacle open end and extending in the direction of the receptacle closed end, the at least one alignment member ending at an intersection with the annular ridge; a plurality of ramped retention members extending outward from the receptacle sidewall and positioned between the annular ridge and the receptacle open end … an annular lip extending radially outward from the cap sidewall proximate the cap open end” as recited in the instant claim. 
Regarding independent claim 12: Meyer nor Reuss, independently or in combination, teach nor fairly suggest “at least one alignment member extending from the receptacle sidewall proximate the receptacle open end and extending in the direction of the receptacle closed end; a plurality of ramped retention members having a first end proximate the open end and ramping radially outward from the sidewall along the length of the receptacle at an angle” as recited in the instant claim. 
Regarding independent claim 13: Meyer nor Reuss, independently or in combination, teach nor fairly suggest the plurality of ramped retention members “at least one alignment member extending from the receptacle sidewall proximate the open end, and a plurality of ramped retention members extending outward from the receptacle sidewall and positioned between the annular ridge and the receptacle open end” as recited in the instant claim. 
Regarding independent claim 17: Meyer nor Reuss, independently or in combination, teach nor fairly suggest “at least one alignment member extending from the receptacle sidewall proximate the 
Regarding independent claim 19: Meyer nor Reuss, independently or in combination, teach nor fairly suggest “at least one alignment member extending from the receptacle sidewall proximate the receptacle open end and extending in the direction of the receptacle closed end, the at least one alignment member ending at an intersection with the annular ridge; a plurality of ramped retention members extending outward from the receptacle sidewall and positioned between the annular ridge and the receptacle open end … an annular lip extending radially outward from the cap sidewall proximate the cap open end … the at least one elongated alignment recession receives the at least one alignment member, and the plurality of openings in the cap sidewall engage the plurality of ramped retention members to retain the cap to the receptacle such that the cap cannot be removed without destruction” as recited in the instant claim. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHRYN ELIZABETH LIMBAUGH/               Examiner, Art Unit 1797                                                                                                                                                                                         
/JENNIFER WECKER/               Primary Examiner, Art Unit 1797